Exhibit 10.1

 

TENNANT’S

LONG-TERM

INCENTIVE

PLAN

(LTIP)

 

2005

 

--------------------------------------------------------------------------------


 

Tennant Company

Long Term Incentive Plan

 

OBJECTIVE

 

To maximize Economic Profit Improvement.

 

LTIP DESIGN

 

It is essential for the management team to focus on common goals and objectives
and to work towards the organization’s long-term success.  One vehicle to help
facilitate this is a Long-Term Incentive Plan (LTIP).  Tennant’s LTIP has been
designed to reward:

 

1.  Achievement of long-term financial objectives

 

2.  Improvement in Tennant stock price

 

ECONOMIC PROFIT (EP)

 

For the 2005 LTIP, Tennant will be utilizing Economic Profit (EP) improvement as
the primary driver of our business.  As a result, objectives are tied directly
to EP improvement over the three-year performance period (2005-2007).

 

The primary elements of EP are:

 

•                  Sales

•                  Operating Expenses

•                  Cost of Sales

•                  Selling and Administration Expenses

 

•                  Tax Rates

•                  Capital Charge on net assets, including:

•                  Inventories

•                  Receivables

•                  Property, Plant and Equipment

 

Payout under the EP element is a function of how well the Company performs vs.
target performance (i.e., actual three-year aggregate EP improvement vs. target
EP improvement).

 

LTIP Payout Formula

 

LTIP Payout Formula =

 

Base Salary X LTIP Award % = Target Award

 

The target award is then converted into a target stock award (70% of the target
award) and a target cash award (30% of the target award.  Actual Awards will be
based actual EP change over the three-year performance period vs. target change
over the three-year performance period with a maximum payout of 2X the target
cash and shares.

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

BASE SALARY

 

The total base salary of an individual on March 31st of the first year of the
LTI plan performance period.

 

OBJECTIVES

 

Company goals will be developed, approved, and communicated prior to the first
quarter of the Plan Performance Period.

 

MANAGEMENT  COMMITTEE

 

This Committee has the responsibility for administration of the Plan, approving
any changes in objectives, and resolving any issues around Plan
interpretations.  The Management Committee will consist of Tennant’s CEO, VP of
HR, CFO, and the respective SMT member.  The Board Executive Compensation
Committee must approve changes that affect the Senior Management Team.

 

PERFORMANCE PERIOD

 

The Performance Period is the three-year period over which the Actual and Goal
EP Growth are measured.

 

MATERIAL CHANGES

 

In those instances where there are material changes in the business (e.g.,
mergers, acquisitions, divestitures), the Management Committee reserves the
right, without limitation, to make corresponding adjustments to any or all
aspects of the Plan (i.e., funding schedules, individual objectives, etc.).  The
Board Executive Compensation Committee must approve changes that affect the
Senior Management Team.

 

AWARD DISTRIBUTION

 

Normally, payouts will occur near mid-March, following the end of the
performance period.

 

TERMINATION

 

Should a participant’s employment terminate prior to the end of the Plan
Performance Period for any reason other than retirement, death, or disability,
the participant will not be entitled to an incentive payment.

 

If a participant’s employment with the Company terminates by reason of
retirement, death, or disability, a prorated payment will be made within 90 days
following the end of the performance period, based upon the time the participant
served during the performance period.  The final award will be based on the
performance over the entire performance period.

 

--------------------------------------------------------------------------------


 

CHANGE IN JOB WITHIN THE COMPANY

 

A participant who changes jobs but is not eligible for this Plan in the future
retains the right to payment under this Plan for any performance periods that
have already begun.

 

EMPLOYMENT AT WILL

 

Participation in the Incentive Plan does not constitute a guarantee of continued
employment to individuals in the Plan.  Employment with the Company remains “at
will,” which means that all aspects of the job, including employment by the
Company, may be changed or terminated by the Company at any time with or without
cause.  Likewise, the individual may terminate employment with Tennant.

 

PLAN INTERRUPTION AND IMPLEMENTATION

 

The Company reserves the right, without limitation, to interpret and implement
this Plan in accordance with the 1995 Stock Incentive Plan or any successor
plan.  Interpretations of this Plan are generally made by the Management
Committee.

 

 

Participant Signature

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

Manager Signature

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 


SLT MEMBER SIGNATURE


 


 


 

 

 

 

Date

 

--------------------------------------------------------------------------------


 

Tennant Long Term Incentive Plan (LTIP) Description

 

LTIP Financial Goal (EP)

 

•                  Each year, a three-year Corporate Economic Profit (EP) target
will be set for the following three-year period.  The result will be
over-lapping, three year measurement periods.  See LTIP Attachment A for the
payout period and payment schedule.

 

•                  Corporate EP performance will be reviewed regularly to ensure
we are on track and to ensure actions are planned and taken as necessary.

 

•                  At the measurement period’s end, within 30 days of YE close,
Corporate EP performance will be determined and payout levels approved.

 

LTIP Target and Payout Calculation

 

The formula for LTIP target is based on a percentage of base salary as of
March 31st of the first year in the measurement period.  The percentage of base
salary will be set based on competitive data and communicated to participants
during the first quarter of each measurement period.  The LTIP Target will then
be divided into shares (70%) and cash (30%) based on the stock price at the
beginning of the measurement period.

 

Example:  An LTIP participant has a base salary of $100,000 and a targeted LTIP
payout of 10% of base.  The stock price at the beginning of the measurement
period is $35.00.  The LTIP Target Compensation is:

 

200 Shares (70% of $10,000/$35.00)

$3,000 (30% of $10,000)

 

Payouts for performance in excess or below plan will be based on schedules
approved by the Board of Directors Compensation Committee and communicated to
plan participants annually.  See Attachment B for the payout schedule for 2005.
The maximum payout for any award is 200% of the targeted cash and share
compensation.

 

Taxes

 

Employees will be taxed on the value of the award at the end of the measurement
period based on the value of the cash and the shares awarded at the end of the
measurement period.  If the tax obligation for the entire award exceeds that of
the cash component of the award, employees will need to make arrangements to
cover the difference prior to payment.

 

--------------------------------------------------------------------------------


 

Termination Provisions

 

Should a participant’s employment terminate prior to the end of the measurement
period for any reason other than retirement, death, or disability as defined in
the 1995 Stock Incentive Plan (or successor plan), the participant will not be
entitled to an incentive payment for the measurement period.

 

If a participant’s employment with the company terminates by reason of
retirement, death, or disability, a prorated payment will be made within 90 days
following the measurement period’s close, based upon the time the participant
served in the eligible job during the measurement period.  The final award will
be based on the overall measurement period performance.

 

--------------------------------------------------------------------------------